Citation Nr: 0840353	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, to include as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2008, the veteran testified at a Board hearing before 
the undersigned, sitting in Waco, Texas.  A transcript of the 
hearing has been added to the record.  During the hearing, 
the veteran withdrew his claim for service connection for 
retinopathy.  As that issues is no longer in appellate 
status, it will not be further addressed.  38 C.F.R. §20.204 
(2008).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the upper extremities.

2.  The most persuasive medical opinion on the question of 
whether there is medical nexus between the current 
hypertension and active service or the service-connected 
diabetes mellitus against the claim.

3.  The veteran's tinnitus is related to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the service-connected diabetes mellitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 3.310(a) (2008).

2.  The criteria for service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3. 
310(a) (2008).

3.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


I.  Peripheral neuropathy

The veteran contends that he suffers peripheral neuropathy of 
the upper extremities secondary to his service-connected 
diabetes mellitus.  The medical evidence does not support the 
contention.

The veteran underwent a VA examination of the peripheral 
nervous system in May 2008.  On Neurological evaluation of 
the veteran, it was noted that the veteran reported frequent 
numbness in the fingers and hands.  He denied radicular pain 
or numbness in the upper extremities.  The examiner noted 
that the claims file was reviewed and conducted a 
neurological and sensory examination of the veteran.  The 
final diagnoses included mild carpal tunnel syndrome 
involving both hands.  The examiner found that there was no 
peripheral neuropathy in the upper extremities because the 
numbness in the hands conformed to the median nerve pattern.  
It was further noted that there was evidence of 
osteoarthritis in his hands and wrists and this is a frequent 
cause of carpal tunnel syndrome.  At the July 2008 Board 
hearing, the veteran objected to the May 2008 VA examination 
as inadequate because the examiner only held his hand and 
bent his fingers and did not listen to the veteran's 
complaints.  The Board finds that the examination was 
adequate.  The examination report does record the veteran's 
reported history and contains a reasoned opinion supported by 
appropriate findings.  Because there is no diagnosis of 
peripheral neuropathy of the upper extremities, the claim 
must be denied.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
veteran's testimony during a hearing before the undersigned; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matters of diagnosis and etiology-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, none of the lay assertions in this regard 
have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for peripheral neuropathy of the upper 
extremities must be denied. In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

II.  Hypertension

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular disease, to include hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Here, the veteran's service treatment records are negative 
for any diagnosis or treatment of hypertension.  
Additionally, there is no record of hypertension within one 
year of discharge.

The veteran is not entitled to a presumption of service 
connection because of exposure to herbicides with respect to 
the hypertension claim because hypertension is not on of the 
diseases listed at 38 C.F.R. § 3.309(e).

Initially, the Board notes that there is no competent 
evidence that hypertension was present in service or was 
manifested to a compensable degree within one year following 
discharge from active service.  While the veteran has not 
explicitly asserted that hypertension had its onset during 
active service is in any way related to any incident or 
injury in service, it is noted that the September 2005 
statement of Dr. Schmidt indicated that the veteran's 
hypertension was cased by exposure to Agent Orange in 
Vietnam.  The post-service treatment records show that the 
first diagnoses of hypertension was in 2003.  Dr. Schmidt 
provides no rationale for this opinion other than the 
assertion that VA has found a link between hypertension and 
Agent Orange exposure.  There is no indication that the he 
reviewed the evidence, including the service treatment 
records or the postservice medical evidence.  As was 
previously discussed, VA's regulations do not provide for 
presumptive service-connection for hypertension based upon 
herbicide exposure.  There is no other medical opinion of 
record linking hypertension to service or a service-connected 
disability.  The Board finds that the statement of Dr. 
Schmidt has no probative value and as such, there is no basis 
for granting service connection for hypertension on a direct 
or presumptive basis.

The Board also finds that there is no competent and 
persuasive evidence of a nexus between current hypertension 
and the service-connected diabetes mellitus. In fact, the 
only medical opinion on the question of whether there exists 
such a medical relationship weighs against the claim.  The 
September 2004 VA examiner opined that the hypertension was 
not caused by diabetes because the veteran was diagnosed with 
hypertension five years prior to the examination and the 
first signs of diabetes occurred two years prior to the 
examination.  The examiner reiterated this opinion in January 
2005.  The November 2007 VA examiner commented that medical 
authorities have never shown hypertension to be caused by 
diabetes.  The Board finds these opinion probative on the 
question of a medical nexus between hypertension and the 
service-connected diabetes mellitus, inasmuch as the opinions 
clearly are based upon both examination of the appellant and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinions 
is reasonable and consistent with the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim 
on a direct, presumptive, or secondary basis.  As indicated 
above, the claim turns on medical matters; however, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, none of the lay assertions in this regard 
have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
hypertension, to include as secondary to the veteran's 
diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Tinnitus

The August 2005 VA examiner opined that it was at least as 
likely as not that the veteran's current tinnitus is related 
to military noise acoustic trauma.  Thus, the claim for 
service connection for tinnitus is allowed.


IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2004 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2006.  To 
the extent that his claims for service connection are being 
denied, there is no prejudice to the appellant in the timing 
of this notice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  VA 
examinations were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


